Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sierra et al. (2017/0112056), in view of Diekhans et al (6389884).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Sierra teaches the claimed invention, except as noted:

14. A method for sensing a property of a crop material harvested by a harvester, the method comprising: 
operating a conveyor auger (148) to move the crop material generally upwardly within a conveyor auger device (crop conveying is downward & the auger is arranged below the by-pass channel), the conveyor auger device having a sensing aperture (fig 4); 
sensing essentially continuously upwardly moving crop material with a sensor disposed at the sensing aperture (par. 24); and 
from the sensed information, determining a property of the crop material (par. 24). 


Diekhans teaches that the crop attribute sensor (moisture) can be arranged at the auger (fig 1; col. 2, ln 56-67).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the crop attribute sensor of Sierra with the teachings of Diekhans, because it would not have been outside the skill to minimize the parts, and use the sensor adjacent to the auger (see Diekhans);
The reversal of the crop input & output, and the operation of the auger upwardly (against gravity) in the combined references is well within the skill in the art, and would avoid crop overflow at the elevator base.


15. The method according to claim 14, wherein the conveyor auger has a reverse flight at a top thereof to eject crop material. 
The combined references having the upward operation, would include the flight design to allow efficient crop ejection (Sierra, at ref 117, reversed crop input & output). 




Allowable Subject Matter
Claims 1-13 are allowed.
	Claim(s) 16-19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Satake (4403191) teaches a crop attribute (moisture) sensor (col. 2, ln 59-68).

Diekhans (6155103) teaches a moisture sensor (18) in the measuring chamber.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671